UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4248


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID CANO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00013)


Submitted:    January 23, 2009              Decided:   February 18, 2009


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, LAW OFFICES OF RANDOLPH M. LEE, Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Cano was convicted of possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g) (2006).

He was sentenced to sixty-three months’ imprisonment.                            Cano now

appeals.       His attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that the district

court       erred     in     denying     Cano’s        motion     to     suppress,      but

acknowledging that there are no meritorious issues for appeal.

Cano has been apprised of his right to file a pro se brief, but

has not done so.           We affirm.

              In the Anders brief, counsel argues that the district

court improperly denied Cano’s motion to suppress in violation

of    his   Fourth     and     Fifth    Amendment      rights.         Specifically,    he

claims violation of Cano’s Fourth Amendment rights when police

entered his residence without a warrant and discovered a shotgun

and    firearm      shells.       He    also       claims   violation     of   his   Fifth

Amendment rights relative to incriminating statements he made to

the    police       relative    to     the   shotgun,       on   the    ground   that   he

received inadequate warnings under Miranda v. Arizona, 384 U.S.

436 (1966).          When considering a district court’s ruling on a

motion to suppress, we review the court’s factual findings for

clear error and its legal conclusions de novo.                         United States v.

Cain, 524 F.3d 477, 481 (4th Cir. 2008).



                                               2
              Here, the district court found that Cano repeatedly

and voluntarily consented to the search of his residence, during

which   the    shotgun      and    shells      were   discovered       by    officers      in

plain   view.         The   court’s     findings          on   this   issue     are      fully

supported by the testimony of the various officers at the scene,

and there is no evidence to the contrary.                       In addition, although

Cano was on house arrest and under electronic monitoring on an

unrelated     offense       when   he    made    the       incriminating        statements

between the time the shotgun was found and the time he was

advised of his Miranda rights, the district court determined

that he was not “in custody” for Miranda purposes.                             We find no

infirmity     in      the   district     court’s          legal   conclusion.             Such

circumstantial         restraints       upon     a    person’s        liberty      are    not

tantamount to police-imposed restraints.                        See United States v.

Jamison, 509 F.3d 623, 633 (4th Cir. 2007); see also United

States v. Conley, 779 F.2d 970, 973 (4th Cir. 1985).

              We have examined the entire record in this case in

accordance     with     the   requirements           of    Anders,    and     we   find    no

meritorious issues for appeal.                   Accordingly, we affirm Cano’s

conviction      and    sentence.         This     court        requires     that    counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                                If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

                                            3
this court for leave to withdraw from representation.               Counsel’s

motion must state that a copy of the motion was served on the

client.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before    the   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4